Title: To George Washington from Presly Thornton, 16 September 1799
From: Thornton, Presly
To: Washington, George

 

Dear Sir
Fredericksburg Septr 16th 1799

It is with inexpressible concern I communicate to you that I last Post recieved a letter from Genl Pinkney informing that the alarming state of Mrs Pinkney’s health was at such heighth that her Physicians recommended a sea trip to Rhode Island, as the only probable means of saving her life, that he had consequently availed himself of leave granted him by the Secretary at War, & requests all letters may be addressed to him at Newport, till the 1st of October & after that period to the Care of the Secretary at War—I am confident this event will give Mrs Washington great uneasiness, but sincerely hope we shall soon hear that the healthy air of Rhode Island has been beneficial to Mrs Pinkney’s health—The letter for Brigadier Genl Washington forwarded to my Care, will be presented him, as we expect him to pass thro’ this Town to day.
The recruiting service on this station, I am sorry to inform you has progressed very slowly, we have only enlisted thirteen men; It is with concern that I find many respectable & influential Citizens in this part of the Country obstinately averse to, & tho’ not oppenly yet I believe secretly, as much as in their power, opposing the raising of the Army, but it gives me pleasure to hear that those sentiments do not generally pervade the minds of the citizens of other parts of the state; the 8th Regt has recruited by the last accounts I recieved upwards of 400 men, all the companies except Capt. Chinn’s at Charlottesville & mine have been ordered to the General rendevous, & the Colo. writes his intentions of removing mine to some more favorable station, anxious as I am for promoting the recruiting service, I am at loss to determine whether I ought to move with them, as I may probably shortly expect Genl Pinkney will be coming on or to recieve Orders to join him, this place lying immediately on the Main Post road being also most favorable for recieving his correspondencies & distributing his Orders, should he have any to communicate, your opinion on this subject, will be esteemed a great favor.
I am extremely sorry to hear of the return of Mr Lear’s indisposition, but hope he will recieve benefit from the trip he has taken over the mountains. Please present Mrs Thornton’s & my united respects & best wishes for the welfare of Mrs Washington & yourself.

I have the honor to be, Sir, With the greatest Esteem Your most obliged hble Servt

Presly ThorntonCapt. 8th U.S. RegtAid of Division

